On Motion for Rehearing
Because the court was divided on the construction and application of Rule 90, Texas Rules of Civil Procedure, we certified to the Honorable Supreme Court the following questions:
"Under the facts stated, were we in error in holding:
"(1) That because appellant, at no time during the trial of the cause, as required by Rule 90 of the Texas Rules of Civil Procedure, pointed out by motion or exception in writing any defect of form or substance in the controverting plea, she waived each of such defects?
"(2) That the trial court did not commit reversible error in permitting appellee to amend his filed controverting affidavit, over appellant's oral objection thereto, and in the absence of any written exception or objection thereto, by interlining therein `that plaintiff makes full reference to his petition on file herein and makes the same a part hereof as though fully copied herein with all its allegations in toto.'
"(3) That the trial court did not commit reversible error in considering appellee's controverting affidavit when the same was not re-sworn to after it was amended by interlineation making the petition a part thereof, in the absence of any written or verbal objection on the part of appellant calling to the trial court's attention the fact that the same had not been re-sworn to; and in permitting the same to be re-sworn to when appellant presented his bill of exception to the trial court?
"(4) That because appellant, at no time during the trial of the cause, pointed out by motion or exception in writing any defect of form or substance in the controverting plea, as required by the terms of Rule 90 of the Texas Rules of Civil Procedure, she waived:
"(a) The insufficiency of the controverting affidavit occasioned because appellee did not therein, under oath, set out specifically the grounds relied upon to confer venue?
"(b) The insufficiency of the controverting affidavit occasioned because appellee wholly failed to allege therein, either directly or indirectly, or by adopting the allegations in his original petition, that be had sustained injury or damage as a result of the crime or trespass complained of, or that any act of omission or commission on the part of appellant was the proximate cause of such injury or damage?"
The Supreme Court took jurisdiction and thereafter rendered its opinion, which is reported in 172 S.W.2d 688. Pursuant to the instruction contained in said opinion, appellant's motion for rehearing is granted and this cause is reversed and remanded to the trial court for further proceedings as provided in the opinion of the Supreme Court.
Reversed and remanded. *Page 103